DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Status of Claims
Currently, claims 10-13, and 19-26 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims have been amended to recite “(iii) a primer set and at least one probe labeled with a third label that specifically amplify and detect MET exon 13-15 junction, wherein the at least one probe comprises a probe capable of detecting multiple exon 14 splice variants, or multiple probes individually capable of detecting different exon 14 splice variants”.  The response asserts that support for the amendment is found at section D (page 31 of the specification as filed).  The specification has been thoroughly reviewed however the specification teaches that this embodiment is an assay that was designed in which only one MET 
 
Claim Rejections - 35 USC § 103

Claims 19, 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran (Kong-Beltran et al; Cancer Research, vol 66, pages 283-289; January 1, 2006) in view of Hessels (Hessels et al; US 2010/0021884).
Kong-Beltran teaches that somatic mutations in MET lead to oncogenic MET activation in lung cancer. Kong-Beltran teaches mutations leading to exon 14 deletion were identified (see page 283).  Kong-Beltran teaches that this deletion leads to prolonged protein stability, extended cell signaling, and increased tumorigenicity.   Kong-Beltran teaches that treatment with an anti-Met antibody inhibits MET activation and HGF driven proliferation, suggesting that lung cancers harboring Met deletion could be targeted using an anti-Met therapeutic.  
With regard to claims 23 and 24 Kong-Beltran teaches obtaining a sample of tumor tissue and performing quantitative reverse transcriptase PCR using standard TaqMan techniques (see page 284, col 1) as well as primers and labeled probe for GUS gene as an internal control.  
With regard to claim 19, Kong-Beltran does not teach using primer pairs and probes labeled with different labels that detect exon13-14 junction, exon 14-15 junction, and exon13-15 junction, however Hessels exemplifies the use of exon specific primers and exon junction probes .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran in view of Hessels as applied to claims 19, 21, 23, 24, and 26 above and further in view of El-Attrache (El-Attrache et al; US 2013/0122484).
.  

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran and Hessels as applied to claims 19, 21, 23, 24, and 26 above, and further in view of Lee.
Kong-Beltran and Hessels do not teach obtaining a sample of FFPE tissue nor of analysis in NSCLC, however Lee teaches detection of MET exon 14 deletion in NSCLC as well as reverse transcription and PCR of FFPE tissue samples.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the method of Kong-Beltran and Hessels to include analysis in patients with NSCLC because Lee teaches that the MET 14 exon deletion has been detected in this type of cancer.  It would have also been prima obvious to the ordinary artisan prior to the effective filing date to obtain FFPE samples as such is a standard technique in biological sample preparation of tumor tissue.    

Response to Arguments
The response traverses the rejection and asserts that claim 10 has been amended such that step c(iii) recites “(iii) a primer set and at least one probe labeled with a third label that specifically amplify and detect MET exon 13-15 junction, wherein the at least one probe comprises a probe capable of detecting multiple exon 14 splice variants, or multiple probes individually capable of detecting different exon 14 splice variants”.  This argument has been thoroughly reviewed but was not found persuasive because claims 19-26 do not contain this limitation.  The response further asserts that the genetic mutations that result in MET exon 14 detection are heterogeneous and that the instantly claimed assay can be used even if the exact splice junction that hybridizes with the exon13-exon15 probe is not present because the assay comprises the use of a probe that can detect different exon 14 splice variants.  This argument has been thoroughly reviewed but was not found persuasive because this limitation is not found in claims 19-26.  
  The response further asserts that in contrast, Hessels describes PCA3 which has an internally consistent sequence and that Hessels focusses on detection of expression levels of PCA3 regardless of transcript variant.  The response summarizes different sections of the Hessels reference and states that the differences between PCA3 transcripts are not variations in internal exon-exon junctions. The response asserts that the goal of Hessels is to detect as many copies of PCA3 as possible, regardless of variations at the 5’ or 3’ end in order to determine overall PCA3 expression.  This argument has been thoroughly reviewed but was not found persuasive for the reasons set forth above.  Additionally, even if this limitation was present in the rejected claims, the ordinary artisan would have immediately recognized that the assay allowed for detection of different variants by targeting the exon junctions that would result in these variants by using an assay that includes, for example, primers for exon 1 and 2 and an exon 1-exon 2 junction probe, primers for exon 1 and exon 3, as well as an exon 1- exon 3 junction probe, and primers for exon 2 and exon 3, as well as an exon 2-exon 3 junction probe.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The remaining rejections are traversed on the same grounds and are not found persuasive for the reasons set forth above.  The rejections are maintained.

NEW GROUNDS OF REJECTION

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran (Kong-Beltran et al; Cancer Research, vol 66, pages 283-289; January 1, 2006) in view of Frampton (Frampton et al; Cancer Discovery, August 2015; pages 850-859) and Hessels (Hessels et al; US 2010/0021884).
Kong-Beltran teaches that somatic mutations in MET lead to oncogenic MET activation in lung cancer. Kong-Beltran teaches mutations leading to exon 14 deletion were identified (see page 283).  Kong-Beltran teaches that this deletion leads to prolonged protein stability, extended cell signaling, and increased tumorigenicity.   Kong-Beltran teaches that treatment with an anti-Met antibody inhibits MET activation and HGF driven proliferation, suggesting that lung cancers harboring Met deletion could be targeted using an anti-Met therapeutic.  
With regard to claim 13, Kong-Beltran teaches obtaining a sample of tumor tissue and performing quantitative reverse transcriptase PCR using standard TaqMan techniques (see page 284, col 1) as well as primers and labeled probe for GUS gene as an internal control.  
With regard to claim 10, Kong-Beltran does not teach using primer pairs and probes labeled with different labels that detect exon13-14 junction, exon 14-15 junction, and exon13-15 junction, however Hessels exemplifies the use of exon specific primers and exon junction probes 
With regard to claim 10, Neither Kong Beltran nor Hessels teach wherein the at least one probe comprises a probe capable of detecting multiple exon 14 splice variants, or multiple probes individually capable of detecting different exon 14 splice variants.  However, Frampton teaches that a number of different exon 14 skipping variants have been found in patients with cancer (see figure 1) and that these exon 14 alterations activate MET and confer clinical sensitivity to MET inhibitors.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the method of Kong-Beltran with the primer pair/exon junction probe design taught by Hessels because Hessels teaches that the method is a sensitive way to detect transcript variants in a sample.  Furthermore, Hessels teaches that the use of different colored fluorophores on the different probes allows for multiplex amplification of different transcripts. Given the teachings of Frampton, the ordinary artisan would have been further motivated to design an exon13-15 probe that would be capable of detecting more than one exon14 skipping alteration, or to design multiple exon13-15 probes that would detect different exon14 skipping alterations for the obvious benefit of designing an assay that was capable of detecting as many activating MET exon14 alterations as possible.  Given the design multiplicity .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran in view of Frampton and Hessels as applied to claims 10 and 13 above and further in view of El-Attrache (El-Attrache et al; US 2013/0122484).
Kong-Beltran, Frampton, and Hessels do not teach performing the RT and PCR steps in a single vessel, however, El-Attrache exemplifies (para 0129) the use of a single tube, one step real time RT-PCR assay to detect RNA transcripts, including those of an internal control, where the reverse transcriptase reaction and PCR are conducted in a single tube.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the method of Kong-Beltran in view of Frampton and Hessels to include a single tube RT and PCR step for the benefit of performing a method requiring fewer steps.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kong-Beltran in view of Frampton and Hessels as applied to claims 10 and 13 above, and further in view of Lee.
Kong-Beltran, Frampton, and Hessels do not teach obtaining a sample of FFPE tissue nor of analysis in NSCLC, however Lee teaches detection of MET exon 14 deletion in NSCLC as well as reverse transcription and PCR of FFPE tissue samples.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the method of Kong-Beltran, in view of Frampton and Hessels to include analysis in patients with NSCLC because Lee teaches that the MET 14 exon deletion has been detected in this type of cancer.  It would have also been prima obvious to the ordinary artisan prior to the effective filing date to obtain FFPE samples as such is a standard technique in biological sample preparation of tumor tissue.   

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634